     Case: 1:16-cr-00224-PAG Doc #: 126-3 Filed: 02/17/19 1 of 23. PageID #: 1987


                                        Exhibit C
                           Exhibits to Which Defendant Objects


         A        B       C
1             1   x
2             2   x
3             3   x
4             6   x
5             7   x
6             8   x
7             9   x
8            10   x
9            11   x
10           12   x
11           13   x
12           14   x
13           15   x
14           16   x
15           17   x
16           18   x
17           19   x
18           20   x
19           21   x
20           22   x
21           23   x
22           24   x
23           25   x
24           26   x
25           27   x
26           28   x
27           29   x
28           30   x
29           31   x
30           32   x
31           33   x
32           34   x
33           35   x
34           36   x
35           37   x
36           38   x
37           40   x
38           41   x
39           45   x
40           46   x
41           47   x
42           51   x
43           52   x
44           53   x
45           54   x
46           55   x
47           56   x

                                      Page 1 of 23
     Case: 1:16-cr-00224-PAG Doc #: 126-3 Filed: 02/17/19 2 of 23. PageID #: 1988


                                        Exhibit C
                           Exhibits to Which Defendant Objects


         A         B      C
48            57   x
49            65   x
50            66   x
51            67   x
52            72   x
53            75   x
54            76   x
55            77   x
56            78   x
57            79   x
58            80   x
59            81   x
60            86   x
61            92   x
62            94   x
63            98   x
64           100   x
65           101   x
66           102   x
67           103   x
68           104   x
69           105   x
70           106   x
71           107   x
72           108   x
73           109   x
74           110   x
75           111   x
76           112   x
77           113   x
78           114   x
79           115   x
80           116   x
81           117   x
82           118   x
83           119   x
84           120   x
85           121   x
86           121   x
87           122   x
88           123   x
89           129   x
90           130   x
91           131   x
92           132   x
93           133   x
94           134   x

                                      Page 2 of 23
      Case: 1:16-cr-00224-PAG Doc #: 126-3 Filed: 02/17/19 3 of 23. PageID #: 1989


                                         Exhibit C
                            Exhibits to Which Defendant Objects


          A         B      C
 95           135   x
 96           136   x
 97           137   x
 98           138   x
 99           139   x
100           140   x
101           141   x
102           142   x
103           143   x
104           144   x
105           145   x
106           146   x
107           147   x
108           148   x
109           149   x
110           150   x
111           151   x
112           152   x
113           153   x
114           154   x
115           155   x
116           156   x
117           157   x
118           158   x
119           159   x
120           160   x
121           161   x
122           162   x
123           165   x
124           166   x
125           168   x
126           169   x
127           171   x
128           175   x
129           183   x
130           185   x
131           186   x
132           187   x
133           190   x
134           202   x
135           203   x
136           204   x
137           205   x
138           209   x
139           213   x
140           214   x
141           215   x

                                       Page 3 of 23
      Case: 1:16-cr-00224-PAG Doc #: 126-3 Filed: 02/17/19 4 of 23. PageID #: 1990


                                         Exhibit C
                            Exhibits to Which Defendant Objects


          A         B      C
142           216   x
143           217   x
144           218   x
145           219   x
146           220   x
147           221   x
148           222   x
149           223   x
150           224   x
151           225   x
152           231   x
153           232   x
154           233   x
155           235   x
156           238   x
157           239   x
158           240   x
159           241   x
160           242   x
161           255   x
162           256   x
163           257   x
164           262   x
165           273   x
166           274   x
167           275   x
168           276   x
169           277   x
170           279   x
171           280   x
172           281   x
173           282   x
174           283   x
175           284   x
176           285   x
177           286   x
178           287   x
179           288   x
180           289   x
181           290   x
182           291   x
183           292   x
184           293   x
185           294   x
186           295   x
187           296   x
188           297   x

                                       Page 4 of 23
      Case: 1:16-cr-00224-PAG Doc #: 126-3 Filed: 02/17/19 5 of 23. PageID #: 1991


                                         Exhibit C
                            Exhibits to Which Defendant Objects


          A         B      C
189           298   x
190           299   x
191           300   x
192           301   x
193           302   x
194           303   x
195           304   x
196           305   x
197           307   x
198           308   x
199           309   x
200           310   x
201           311   x
202           312   x
203           313   x
204           314   x
205           315   x
206           316   x
207           317   x
208           318   x
209           319   x
210           320   x
211           321   x
212           322   x
213           323   x
214           324   x
215           325   x
216           326   x
217           327   x
218           328   x
219           329   x
220           330   x
221           331   x
222           332   x
223           333   x
224           334   x
225           335   x
226           336   x
227           337   x
228           338   x
229           339   x
230           342   x
231           343   x
232           345   x
233           346   x
234           348   x
235           349   x

                                       Page 5 of 23
      Case: 1:16-cr-00224-PAG Doc #: 126-3 Filed: 02/17/19 6 of 23. PageID #: 1992


                                         Exhibit C
                            Exhibits to Which Defendant Objects


          A         B      C
236           350   x
237           351   x
238           360   x
239           361   x
240           363   x
241           364   x
242           365   x
243           371   x
244           372   x
245           373   x
246           374   x
247           375   x
248           376   x
249           382   x
250           383   x
251           384   x
252           385   x
253           399   x
254           400   x
255           401   x
256           404   x
257           405   x
258           406   x
259           407   x
260           408   x
261           409   x
262           410   x
263           411   x
264           412   x
265           413   x
266           415   x
267           417   x
268           418   x
269           419   x
270           420   x
271           421   x
272           422   x
273           423   x
274           424   x
275           425   x
276           426   x
277           429   x
278           430   x
279           431   x
280           432   x
281           433   x
282           434   x

                                       Page 6 of 23
      Case: 1:16-cr-00224-PAG Doc #: 126-3 Filed: 02/17/19 7 of 23. PageID #: 1993


                                            Exhibit C
                               Exhibits to Which Defendant Objects


          A         B         C
283           435   x
284           436   x
285           437   x
286           438   x
287           439   x
288           440   x
289     441 -1066   x   626 total
290          1067   x
291          1069   x
292          1072   x
293          1074   x
294          1075   x
295          1076   x
296          1077   x
297          1078   x
298          1079   x
299          1080   x
300          1082   x
301          1105   x
302          1107   x
303          1108   x
304          1109   x
305          1110   x
306          1111   x
307          1112   x
308          1113   x
309          1114   x
310          1115   x
311          1116   x
312          1117   x
313          1118   x
314          1120   x
315          1121   x
316          1122   x
317          1123   x
318          1125   x
319          1126   x
320          1127   x
321          1128   x
322          1131   x
323          1132   x
324          1133   x
325          1134   x
326          1136   x
327          1140   x
328          1142   x
329          1146   x

                                          Page 7 of 23
      Case: 1:16-cr-00224-PAG Doc #: 126-3 Filed: 02/17/19 8 of 23. PageID #: 1994


                                         Exhibit C
                            Exhibits to Which Defendant Objects


          A          B     C
330           1149   x
331           1150   x
332           1151   x
333           1152   x
334           1153   x
335           1154   x
336           1155   x
337           1156   x
338           1157   x
339           1158   x
340           1159   x
341           1160   x
342           1161   x
343           1162   x
344           1163   x
345           1164   x
346           1165   x
347           1166   x
348           1167   x
349           1168   x
350           1169   x
351           1170   x
352           1171   x
353           1172   x
354           1174   x
355           1176   x
356           1177   x
357           1180   x
358           1190   x
359           1191   x
360           1192   x
361           1193   x
362           1194   x
363           1195   x
364           1196   x
365           1197   x
366           1198   x
367           1199   x
368           1200   x
369           1201   x
370           1202   x
371           1203   x
372           1204   x
373           1205   x
374           1206   x
375           1207   x
376           1208   x

                                       Page 8 of 23
      Case: 1:16-cr-00224-PAG Doc #: 126-3 Filed: 02/17/19 9 of 23. PageID #: 1995


                                         Exhibit C
                            Exhibits to Which Defendant Objects


          A          B     C
377           1209   x
378           1210   x
379           1211   x
380           1212   x
381           1213   x
382           1214   x
383           1215   x
384           1216   x
385           1217   x
386           1218   x
387           1219   x
388           1220   x
389           1221   x
390           1222   x
391           1223   x
392           1224   x
393           1225   x
394           1226   x
395           1227   x
396           1228   x
397           1229   x
398           1230   x
399           1231   x
400           1232   x
401           1233   x
402           1234   x
403           1235   x
404           1236   x
405           1238   x
406           1239   x
407           1240   x
408           1241   x
409           1242   x
410           1243   x
411           1244   x
412           1245   x
413           1246   x
414           1247   x
415           1248   x
416           1249   x
417           1250   x
418           1251   x
419           1252   x
420           1253   x
421           1254   x
422           1255   x
423           1256   x

                                       Page 9 of 23
      Case: 1:16-cr-00224-PAG Doc #: 126-3 Filed: 02/17/19 10 of 23. PageID #: 1996


                                          Exhibit C
                             Exhibits to Which Defendant Objects


          A          B      C
424           1272   x
425           1274   x
426           1276   x
427           1277   x
428           1299   x
429           1300   x
430           1411   x
431           1413   x
432           1416   x
433           1422   x
434           1423   x
435           1426   x
436           1427   x
437           1428   x
438           1429   x
439           1430   x
440           1431   x
441           1432   x
442           1433   x
443           1438   x
444           1439   x
445           1442   x
446           1443   x
447           1444   x
448           1445   x
449           1446   x
450           1447   x
451           1450   x
452           1453   x
453           1455   x
454           1463   x
455           1464   x
456           1465   x
457           1466   x
458           1467   x
459           1468   x
460           1469   x
461           1470   x
462           1471   x
463           1472   x
464           1473   x
465           1474   x
466           1475   x
467           1476   x
468           1477   x
469           1478   x
470           1700   x

                                        Page 10 of 23
      Case: 1:16-cr-00224-PAG Doc #: 126-3 Filed: 02/17/19 11 of 23. PageID #: 1997


                                          Exhibit C
                             Exhibits to Which Defendant Objects


          A          B      C
471           1701   x
472           1702   x
473           1703   x
474           1704   x
475           1705   x
476           1706   x
477           1707   x
478           1708   x
479           1709   x
480           1710   x
481           1711   x
482           1712   x
483           1713   x
484           1714   x
485           1715   x
486           1716   x
487           1717   x
488           1718   x
489           1719   x
490           1720   x
491           1721   x
492           1722   x
493           1723   x
494           1724   x
495           1725   x
496           1726   x
497           1727   x
498           1728   x
499           1729   x
500           1730   x
501           1731   x
502           1733   x
503           1734   x
504           1735   x
505           1736   x
506           1737   x
507           1738   x
508           1740   x
509           1742   x
510           1743   x
511           1744   x
512           1745   x
513           1746   x
514           1747   x
515           1748   x
516           1749   x
517           1750   x

                                        Page 11 of 23
      Case: 1:16-cr-00224-PAG Doc #: 126-3 Filed: 02/17/19 12 of 23. PageID #: 1998


                                          Exhibit C
                             Exhibits to Which Defendant Objects


          A          B      C
518           1751   x
519           1752   x
520           1753   x
521           1754   x
522           1755   x
523           1756   x
524           1757   x
525           1758   x
526           1759   x
527           1762   x
528           1766   x
529           1767   x
530           1768   x
531           1769   x
532           1770   x
533           1771   x
534           1772   x
535           1773   x
536           1774   x
537           1775   x
538           1776   x
539           1777   x
540           1778   x
541           1779   x
542           1780   x
543           1781   x
544           1782   x
545           1783   x
546           1784   x
547           1785   x
548           1786   x
549           1787   x
550           1788   x
551           1789   x
552           1790   x
553           1791   x
554           1792   x
555           1793   x
556           1794   x
557           1795   x
558           1796   x
559           1797   x
560           1798   x
561           1799   x
562           1800   x
563           1801   x
564           1802   x

                                        Page 12 of 23
      Case: 1:16-cr-00224-PAG Doc #: 126-3 Filed: 02/17/19 13 of 23. PageID #: 1999


                                          Exhibit C
                             Exhibits to Which Defendant Objects


          A          B      C
565           1803   x
566           1804   x
567           1805   x
568           1806   x
569           1807   x
570           1808   x
571           1809   x
572           1810   x
573           1811   x
574           1812   x
575           1813   x
576           1814   x
577           1815   x
578           1816   x
579           1817   x
580           1818   x
581           1819   x
582           1820   x
583           1821   x
584           1822   x
585           1823   x
586           1824   x
587           1825   x
588           1826   x
589           1827   x
590           1828   x
591           1829   x
592           1830   x
593           1831   x
594           1832   x
595           1833   x
596           1834   x
597           1835   x
598           1836   x
599           1837   x
600           1838   x
601           1839   x
602           1840   x
603           1841   x
604           1842   x
605           1843   x
606           1844   x
607           1845   x
608           1846   x
609           1847   x
610           1848   x
611           1849   x

                                        Page 13 of 23
      Case: 1:16-cr-00224-PAG Doc #: 126-3 Filed: 02/17/19 14 of 23. PageID #: 2000


                                          Exhibit C
                             Exhibits to Which Defendant Objects


          A          B      C
612           1850   x
613           1851   x
614           1852   x
615           1853   x
616           1854   x
617           1855   x
618           1856   x
619           1857   x
620           1858   x
621           1859   x
622           1860   x
623           1861   x
624           1862   x
625           1863   x
626           1864   x
627           1865   x
628           1866   x
629           1867   x
630           1868   x
631           1869   x
632           1870   x
633           1871   x
634           1872   x
635           1873   x
636           1874   x
637           1875   x
638           1876   x
639           1878   x
640           1880   x
641           1881   x
642           1882   x
643           1883   x
644           1884   x
645           1885   x
646           1886   x
647           1887   x
648           1888   x
649           1890   x
650           1891   x
651           1892   x
652           1896   x
653           1897   x
654           1900   x
655           1901   x
656           1902   x
657           1903   x
658           1904   x

                                        Page 14 of 23
      Case: 1:16-cr-00224-PAG Doc #: 126-3 Filed: 02/17/19 15 of 23. PageID #: 2001


                                          Exhibit C
                             Exhibits to Which Defendant Objects


          A          B      C
659           1905   x
660           1906   x
661           1907   x
662           1913   x
663           1914   x
664           1915   x
665           1916   x
666           1917   x
667           1918   x
668           1920   x
669           1921   x
670           1922   x
671           1923   x
672           1924   x
673           1928   x
674           1929   x
675           1930   x
676           1931   x
677           1932   x
678           1933   x
679           1934   x
680           1935   x
681           1936   x
682           1937   x
683           1938   x
684           1939   x
685           1940   x
686           1941   x
687           1942   x
688           1943   x
689           1944   x
690           1945   x
691           1946   x
692           1948   x
693           1949   x
694           1950   x
695           1951   x
696           1952   x
697           1953   x
698           1954   x
699           1955   x
700           1956   x
701           1957   x
702           1958   x
703           1959   x
704           1960   x
705           1962   x

                                        Page 15 of 23
      Case: 1:16-cr-00224-PAG Doc #: 126-3 Filed: 02/17/19 16 of 23. PageID #: 2002


                                          Exhibit C
                             Exhibits to Which Defendant Objects


          A          B      C
706           1963   x
707           1964   x
708           1965   x
709           1966   x
710           1967   x
711           1968   x
712           1970   x
713           1978   x
714           1979   x
715           1981   x
716           1982   x
717           1983   x
718           1984   x
719           1985   x
720           1986   x
721           1987   x
722           1988   x
723           1989   x
724           1990   x
725           1991   x
726           1992   x
727           1993   x
728           1994   x
729           1995   x
730           1996   x
731           1997   x
732           1998   x
733           1999   x
734           2000   x
735           2001   x
736           2002   x
737           2006   x
738           2007   x
739           2010   x
740           2011   x
741           2012   x
742           2013   x
743           2015   x
744           2016   x
745           2017   x
746           2018   x
747           2019   x
748           2020   x
749           2021   x
750           2022   x
751           2023   x
752           2024   x

                                        Page 16 of 23
      Case: 1:16-cr-00224-PAG Doc #: 126-3 Filed: 02/17/19 17 of 23. PageID #: 2003


                                          Exhibit C
                             Exhibits to Which Defendant Objects


          A          B      C
753           2025   x
754           2027   x
755           2032   x
756           2033   x
757           2034   x
758           2068   x
759           2069   x
760           2070   x
761           2071   x
762           2072   x
763           2073   x
764           2074   x
765           2075   x
766           2076   x
767           2077   x
768           2082   x
769           2083   x
770           2084   x
771           2085   x
772           2086   x
773           2087   x
774           2088   x
775           2089   x
776           2090   x
777           2091   x
778           2092   x
779           2093   x
780           2097   x
781           2098   x
782           2099   x
783           2100   x
784           2101   x
785           2102   x
786           2103   x
787           2104   x
788           2105   x
789           2106   x
790           2107   x
791           2108   x
792           2109   x
793           2110   x
794           2111   x
795           2112   x
796           2113   x
797           2114   x
798           2115   x
799           2116   x

                                        Page 17 of 23
      Case: 1:16-cr-00224-PAG Doc #: 126-3 Filed: 02/17/19 18 of 23. PageID #: 2004


                                          Exhibit C
                             Exhibits to Which Defendant Objects


          A          B      C
800           2117   x
801           2118   x
802           2119   x
803           2120   x
804           2121   x
805           2122   x
806           2123   x
807           2124   x
808           2125   x
809           2126   x
810           2127   x
811           2128   x
812           2129   x
813           2130   x
814           2131   x
815           2132   x
816           2133   x
817           2134   x
818           2135   x
819           2136   x
820           2137   x
821           2138   x
822           2139   x
823           2140   x
824           2141   x
825           2142   x
826           2143   x
827           2144   x
828           2145   x
829           2146   x
830           2147   x
831           2164   x
832           2165   x
833           2166   x
834           2167   x
835           2168   x
836           2169   x
837           2170   x
838           2171   x
839           2172   x
840           2173   x
841           2174   x
842           2175   x
843           2176   x
844           2177   x
845           2178   x
846           2179   x

                                        Page 18 of 23
      Case: 1:16-cr-00224-PAG Doc #: 126-3 Filed: 02/17/19 19 of 23. PageID #: 2005


                                          Exhibit C
                             Exhibits to Which Defendant Objects


          A          B      C
847           2180   x
848           2181   x
849           2182   x
850           2183   x
851           2184   x
852           2194   x
853           2195   x
854           2198   x
855           2199   x
856           2200   x
857           2201   x
858           2202   x
859           2204   x
860           2205   x
861           2206   x
862           2207   x
863           2208   x
864           2209   x
865           2210   x
866           2211   x
867           2212   x
868           2213   x
869           2214   x
870           2215   x
871           2216   x
872           2217   x
873           2218   x
874           2219   x
875           2220   x
876           2223   x
877           2224   x
878           2227   x
879           2228   x
880           2229   x
881           2230   x
882           2231   x
883           2232   x
884           2233   x
885           2234   x
886           2235   x
887           2236   x
888           2237   x
889           2238   x
890           2239   x
891           2240   x
892           2241   x
893           2242   x

                                        Page 19 of 23
      Case: 1:16-cr-00224-PAG Doc #: 126-3 Filed: 02/17/19 20 of 23. PageID #: 2006


                                          Exhibit C
                             Exhibits to Which Defendant Objects


          A          B      C
894           2243   x
895           2244   x
896           2245   x
897           2246   x
898           2247   x
899           2248   x
900           2249   x
901           2250   x
902           2251   x
903           2252   x
904           2253   x
905           2254
906           2255
907           2256   x
908           2257   x
909           2258   x
910           2259   x
911           2260   x
912           2261   x
913           2262   x
914           2263   x
915           2264   x
916           2265   x
917           2266   x
918           2267   x
919           2268   x
920           2269   x
921           2270   x
922           2271   x
923           2272   x
924           2273   x
925           2274   x
926           2275   x
927           2276   x
928           2277   x
929           2278   x
930           2279   x
931           2280   x
932           2281   x
933           2282   x
934           2283   x
935           2284   x
936           2285   x
937           2286   x
938           2287   x
939           2288   x
940           2289   x

                                        Page 20 of 23
      Case: 1:16-cr-00224-PAG Doc #: 126-3 Filed: 02/17/19 21 of 23. PageID #: 2007


                                          Exhibit C
                             Exhibits to Which Defendant Objects


          A          B      C
941           2290   x
942           2291   x
943           2292   x
944           2293   x
945           2294   x
946           2295   x
947           2296   x
948           2297   x
949           2298   x
950           2299   x
951           2300   x
952           2301   x
953           2302   x
954           2303   x
955           2304   x
956           2305   x
957           2306   x
958           2307   x
959           2308   x
960           2309   x
961           2310   x
962           2311   x
963           2312   x
964           2313   x
965           2314   x
966           2315   x
967           2316   x
968           2317   x
969           2318   x
970           2319   x
971           2320   x
972           2321   x
973           2322   x
974           2323   x
975           2324   x
976           2325   x
977           2326   x
978           2327   x
979           2328   x
980           2329   x
981           2330   x
982           2331   x
983           2332   x
984           2333   x
985           2334   x
986           2335   x
987           2336   x

                                        Page 21 of 23
       Case: 1:16-cr-00224-PAG Doc #: 126-3 Filed: 02/17/19 22 of 23. PageID #: 2008


                                           Exhibit C
                              Exhibits to Which Defendant Objects


           A          B      C
988            2337   x
989            2338   x
990            2339   x
991            2340   x
992            2341   x
993            2342   x
994            2343   x
995            2344   x
996            2345   x
997            2346   x
998            2347   x
999            2348   x
1000           2349   x
1001           2350   x
1002           2351   x
1003           2352   x
1004           2353   x
1005           2354   x
1006           2355   x
1007           2356   x
1008           2357   x
1009           2358   x
1010           2359   x
1011           2360   x
1012           2361   x
1013           2362   x
1014           2363   x
1015           2364   x
1016           2365   x
1017           2366   x
1018           2367   x
1019           2368   x
1020           2369   x
1021           2370   x
1022           2371   x
1023           2372   x
1024           2373   x
1025           2374   x
1026           2375   x
1027           2376   x
1028           2377   x
1029           2378   x
1030           2379   x
1031           2380   x
1032           2381   x
1033           2382   x
1034           2383   x

                                         Page 22 of 23
       Case: 1:16-cr-00224-PAG Doc #: 126-3 Filed: 02/17/19 23 of 23. PageID #: 2009


                                           Exhibit C
                              Exhibits to Which Defendant Objects


           A          B      C
1035           2384   x
1036           2385   x
1037           2386   x
1038           2387   x
1039           2388   x
1040           2389   x
1041           2390   x
1042           2391   x
1043           2392   x
1044           2393   x
1045           2394   x
1046           2396   x
1047           2399   x
1048           2401   x
1049           2403   x
1050           2405   x
1051           2413   x
1052           2415   x
1053           2416   x
1054           2417   x
1055           2419   x
1056           2421   x
1057           2423   x
1058           2427   x
1059           2429   x
1060           2430   x
1061           2431   x
1062
1063       TOTAL 1686




                                         Page 23 of 23
